                       Case 4:20-cv-04165 Document 1-5 Filed on 12/07/20 in TXSD Page 1 of 7




Document title: westwoodshipping.com
Capture URL: http://westwoodshipping.com/
Capture timestamp (UTC): Wed, 30 Sep 2020 19:43:14 GMT                                         Page 1 of 1
                      Case 4:20-cv-04165 Document 1-5 Filed on 12/07/20 in TXSD Page 2 of 7




Document title: westwoodshipping.com/?query=Order Fulfillment Centers&amp;afdToken=3B1gmBefNZmh8RE_0fXXvmOVn_RzpYcDrE6HIWhP4Ms8-…
Capture URL: http://westwoodshipping.com/?query=Order%20Fulfillment%20Centers&amp;afdToken=3B1gmBefNZmh8RE_0fXXvmOVn_RzpYcDrE6HIWhP4Ms8-…
Capture timestamp (UTC): Wed, 30 Sep 2020 20:07:06 GMT                                                                               Page 1 of 1
                       Case 4:20-cv-04165 Document 1-5 Filed on 12/07/20 in TXSD Page 3 of 7




Document title: westwoodshipping.com/?query=Moving…
Capture URL: http://westwoodshipping.com/?query=Moving…
Capture timestamp (UTC): Wed, 30 Sep 2020 20:07:33 GMT                                         Page 1 of 1
                       Case 4:20-cv-04165 Document 1-5 Filed on 12/07/20 in TXSD Page 4 of 7




Document title: westwoodshipping.com/?query=Trucking Owner Operator&amp;afdToken=3B1ggyn1ati6o0Y70fXXvnr9yupzpYcDrI86_WdP-hk2-…
Capture URL: http://westwoodshipping.com/?query=Trucking%20Owner%20Operator&amp;afdToken=3B1ggyn1ati6o0Y70fXXvnr9yupzpYcDrI86_WdP-hk2-…
Capture timestamp (UTC): Wed, 30 Sep 2020 20:07:54 GMT                                                                                  Page 1 of 1
                      Case 4:20-cv-04165 Document 1-5 Filed on 12/07/20 in TXSD Page 5 of 7




Document title: westwoodshipping.com/?query=Delivery Services&amp;afdToken=3B1gmjTpe5jenHyOwvTMQiXpsqY12GkUK8N3rX-toTgt-…
Capture URL: http://westwoodshipping.com/?query=Delivery%20Services&amp;afdToken=3B1gmjTpe5jenHyOwvTMQiXpsqY12GkUK8N3rX-toTgt-…
Capture timestamp (UTC): Wed, 30 Sep 2020 20:08:17 GMT                                                                            Page 1 of 1
                      Case 4:20-cv-04165 Document 1-5 Filed on 12/07/20 in TXSD Page 6 of 7




Document title: westwoodshipping.com/?query=International Delivery&amp;afdToken=3B1g6nmMCLK-_GOzwvTMUROTk5A12GkUrsQ5rX-p4zb8-…
Capture URL: http://westwoodshipping.com/?query=International%20Delivery&amp;afdToken=3B1g6nmMCLK-_GOzwvTMUROTk5A12GkUrsQ5rX-p4zb8-…
Capture timestamp (UTC): Wed, 30 Sep 2020 20:52:03 GMT                                                                               Page 1 of 1
                        Case 4:20-cv-04165 Document 1-5 Filed on 12/07/20 in TXSD Page 7 of 7




Document title: westwoodshipping.com/?query=Freight…
Capture URL: http://westwoodshipping.com/?query=Freight…
Capture timestamp (UTC): Wed, 30 Sep 2020 20:52:25 GMT                                          Page 1 of 1
